Order of the Court.
In this pending divorce action, applicant filed a discretionary application for appeal seeking review of an order awarding custody of the parties’ minor children. Because no final judgment of divorce has issued, the case does not invoke the subject matter jurisdiction of this Court conferred by Ga. Const, of 1983, Art. VI, Sec. VI, Par. III (6). See Gates v. Gates, 277 Ga. 175 (1) (587 SE2d 32) (2003); Munday v. Munday, 243 Ga. 863 (257 SE2d 282) (1979). Accordingly, the case is hereby transferred to the Court of Appeals.

All the Justices concur, except Sears, C. J., Hunstein, P. J., and Thompson, J., who dissent.